Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Rackspace Hosting, Inc.: We consent to the incorporation by reference in the registration statement (No. 333-153009) on Form S-8 of Rackspace Hosting, Inc. and subsidiaries of our reports dated February18, 2011, with respect to the consolidated balance sheets of Rackspace Hosting, Inc. and subsidiaries as of December31, 2010 and 2009, and the related consolidated statements of income, stockholders’ equity and comprehensive income, and cash flows for each of the years in the three-year period ended December31, 2010, and related financial statement schedule II, and the effectiveness of internal control over financial reporting as of December31, 2010 which reports appear in the December31, 2010 annual report on Form 10-K of Rackspace Hosting, Inc. /s/ KPMG LLP San Antonio, Texas February18, 2011
